Citation Nr: 0102765
Decision Date: 01/30/01	Archive Date: 03/12/01

DOCKET NO. 99-10 126               DATE JAN 30, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for hepatitis.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION 

The veteran had active military service from June 1976 to October
1978.

This matter is on appeal to the Board of Veterans' Appeals (the
Board) from the Department of Veterans Affairs (VA) Regional Office
(RO) in Waco, Texas. During the appeal@ period, the veteran
relocated within the jurisdiction of the VARO in Houston, Texas.

The Board in October 2000 remanded the case for further development
after the veteran did not appear for a March 2000 videoconference
hearing at the RO. The veteran did not appear for a Board hearing
at the RO that had been arranged in December 2000 and the case was
returned to the Board for appellate consideration.

FINDINGS OF FACT

1. The veteran did not appeal the May 1994 RO rating decision that
denied entitlement to service connection for hepatitis.

2. There was service medical record evidence and VA medical
evidence, which the veteran had referred to in connection with his
initial VA benefit application in 1993, that was not of record but
which the RO was obligated to obtain in development of the claim.

3. The RO's failure to request pertinent VA medical evidence and
specified service medical records constituted grave procedural
error that renders the May 1994 rating decision nonfinal.

CONCLUSION OF LAW

The May 1994 rating decision, wherein the RO denied entitlement to
service connection for hepatitis, having contained grave procedural
error is nonfinal and need not be reopened to obtain a reevaluation
or review. 38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.104,
3.105(a), 20.1103 (2000).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that VA early in 1979 received a copy of the
veteran's DD Form 214 and a declaration of marital status with
supporting documentation. There was a VA Form 10-7131 ("EXCHANGE OF
BENEFICIARY INFORMATION AND REQUEST FOR ADMINISTRATIVE AND
ADJUDICATIVE ACTION") of record, dated in September 1980.
Information on the form indicated that the veteran was admitted to
a Dallas VA medical facility in September 1980. The admission
diagnosis, entered in hand writing, was "Drug Abuse". There was
another VA Form 10-7131 dated in January 1987, apparently relating
to the veteran's admission or treatment at a VA medical facility in
Waco.

The RO in 1993 received the veteran's initial VA benefit
application claiming hepatitis was incurred in service. He dated
drug abuse in 1977 and hepatitis in 1977 or 1978 during military
service that was treated at a military hospital in Germany. He also
reported treatment at the Dallas VA Medical Center in 1986. In a
written statement in support of the claim he said that he claimed
service connection for residuals of hepatitis and that he had
treatment records VA Medical Centers in Waco and Dallas. He also
reported his current treatment at a North Little Rock VA facility
and other treatment at a VA medical facility in Shreveport.

The RO in 1993 sought the Shreveport records from mid 1993 and
asked the veteran for additional evidence. The RO provided records
in response to the veteran's request for information from service
medical records and treatment at the Waco, Dallas and Shreveport VA
medical facilities.

The veteran's service medical records were received late in 1993.
The VA request for the records did not specify records of hospital
treatment for hepatitis. Clinical record entries show he was
observed in late 1977 after a urine test was positive for heroin.
An August 1978 laboratory report from a military hospital in
Germany 1978 showed abnormal high LDH and SGOT and other clinical
record entries in August 1978 from an aid station mention possible
hepatitis.

- 3 -

The records include an intake and follow-up record form that shows
a physician at the 97th U.S. Army General Hospital diagnosed drug
dependence, heroin in August 1978. On the separation examination in
August 1978 "+ RPR" was reported in the summary of defects and
diagnoses. The medical history was positive for hepatitis and he
reported having been a patient at the 97th General Hospital.

On a VA examination form the veteran completed late in 1993, he
said that from September 1977 to October 1978 he received treatment
for hepatitis at an Army hospital in Frankfurt, Germany. He also
reported having received treatment in 1993 at VA facilities in
North Little Rock and Shreveport. The examination report from the
North Little Rock facility included laboratory studies and showed
a diagnosis of hepatitis, asymptomatic, questionable history.
According to the report, the veteran told the examiner that he
contracted hepatitis in 1977. Other contemporaneous records from
the North Little Rock facility show a diagnosis of hepatitis C
positive (no evidence of active disease).

The RO made follow-up requests to the VA medical facilities in
Shreveport for records from 1993, to Dallas for records beginning
in January 1986 and to the Waco facility. The Waco facility
provided a summary of the veteran's admission in January 1987 that
was principally for substance abuse. The Dallas VA facility
provided a summary of the veteran's admission early in 1987 that
was principally for substance abuse. The summary noted that he was
hepatitis B nonreactive. Other correspondence from the Dallas VA
facility in response to the RO request for records indicated that
the veteran's records had been transferred to VA clinics in
Florida. The contact made for these records shows that no
additional records were located.

In a rating decision that the RO issued in May 1994, which denied
entitlement to service connection for hepatitis, consideration was
given to the previously mentioned VA and service medical record
evidence. The RO held that hepatitis was not clinically proven in
service and was not found on VA examination. The RO in June 1994
issued notice to the veteran at the address he recently provided.

4 -

The veteran's Correspondence to the RO in March 1997 included his
next reference to hepatitis. Therein he asked the RO to consider a
record of VA treatment from 1992 to the present time in connection
with the claim for service connection. The RO obtained records
dated in 1994 from the Shreveport facility and records dated in
1997 from the Waco facility. This evidence was considered by the RO
in August 1997 when it issued a decision that found the veteran had
not submitted new and material evidence to reopen his claim. The
notice that the RO issued to the veteran in August 1997 was
returned. It was remailed in June 1998 to a current address that
the veteran provided in correspondence to the RO in April 1998
wherein he sought to reopen his claim.

The RO obtained VA records beginning in 1997 and considered them
with the service medical records in issuing a decision in November
1998 that found the veteran had not submitted new and material
evidence to reopen the claim. In his appeal, the veteran said that
his military records should show 14 days of treatment for hepatitis
in 1978 at the 97th General Hospital and that the records may have
been removed at some time. In response to the appeal, the RO sent
a letter asking him to provide other medical evidence he mentioned
and advising him of the need for a medical opinion that hepatitis
was incurred in service. Thereafter, the veteran provided
duplicates of the August 1978 laboratory reports from the 97th
General Hospital.

Criteria

A determination on a claim by the agency of original jurisdiction
of which the claimant is properly notified is final if an appeal is
not perfected as prescribed in Rule 302 (20.302 of this part). 38
U.S.C.A. 7105; 38 C.F.R. 20.1103.

If new and material evidence is presented or secured with respect
to a claim which has been disallowed, the Secretary shall reopen
the claim and review the former disposition of the claim. 38
U.S.C.A. 5108.

- 5 -

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all field
offices of the Department of Veterans Affairs as to conclusions
based on the evidence on file at the time VA issues written
notification in accordance with 38 U.S.C.A. 5104 (West 1991). A
final and binding agency decision shall not be subject to revision
on the same factual basis excerpt by duly constituted appellate
authorities or except as provided in 3.105 of this part. 38 C.F.R.
3.104(a).

The regulations define new and material evidence as follows:

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (2000).

The Board notes that the United States Court of Appeals for the
Federal Circuit (hereinafter, "the Court of Appeals") recently
ruled that the United States Court of Appeals for Veterans Claims
(Court) erred in adopting the test articulated in Colvin v.
Derwinski, 1 Vet. App. 171, 175 (1991). Hodge v. West, 155 F.3d
1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect to the
evidence that would justify reopening a claim on the basis of new
and material evidence, "there must be a reasonable possibility that
the new evidence, when viewed in the context of all the evidence,
both new and old, would change the outcome." Colvin, 1 Vet. App. at
174. In light of the holding in Hodge, the Board will analyze the
evidence submitted in the case at hand according to the standard
articulated in 38 C.F.R. 3.156(a).

6 -

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence is to be
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board does not have jurisdiction to consider a previously
adjudicated claim unless new and material evidence is presented.
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). When new and
material evidence has not been submitted in a previously denied
claim "[f]urther analysis ... is neither required, nor permitted."
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (finding in a case of
where new and material evidence had not been submitted that the
Board's analysis of whether the claims were well grounded
constituted a legal nullity). Thus, the well groundedness
requirement did not apply with respect to reopening disallowed
claims and revising prior final determinations. Jones v. Brown, 7
Vet. App. 134 (1994).

The Board notes that under 38 C.F.R. 3.104(a) and 3.105(a) (2000),
taken together, a rating action is final and binding in the absence
of clear and unmistakable error. A decision which constitutes a
reversal of a prior decision on the grounds of clear and
unmistakable error has the same effect as if the corrected decision
had been made on the date of the reversed decision. 38 U.S.C.A.
7105; 38 C.F.R. 3.105(a).

VA regulations provide that "previous determinations which are
final and binding ... will be accepted as correct in the absence of
clear and unmistakable error." 38 C.F.R. 3.105(a). Where evidence
establishes such error, the prior decision will be reversed or
amended. Id.

"Clear and unmistakable error" requires more than a disagreement on
how the facts are weighed or evaluated; the appellant must show
that the correct facts, as they were known at the time, were not
before the adjudicator or that pertinent regulatory or statutory
provisions were incorrectly applied. Russell v. Principi, 3 Vet.
App. 310, 313 (1992). In addition, "It is the kind of error, of
fact or law, that when called to the attention of later reviewers
compels the conclusion, to which reasonable mind,; could not
differ, that the result would have been manifestly different but
for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

7 -

A claim that the evidence was not properly weighed or evaluated
cannot constitute clear and unmistakable error, and the allegation
of clear and unmistakable error must specifically state what error
and how the outcome would have been manifestly different. Id. at
4.4.

The determination regarding clear and unmistakable error must be
made based on the record and the law that existed at the time the
decision was made. Damrel v. Brown, 6 Vet. App. 242, 245 (1994);
Russell, 3 Vet. App. at 314. Evidence that was not of record at the
time of the decision cannot be used to determine if clear and
unmistakable error occurred. Porter v. Brown, 5 Vet. App. 233
(1993).

Previous determinations which are final and binding, including
decisions of service connection, degree of disability, age,
marriage, relationship, service, dependency, line of duty, and
other issues, will be accepted as correct in the absence of clear
and unmistakable error. Where evidence establishes such error, the
prior decision will be reversed or amended. 38 C.F.R. 3.105(a).

For purposes of determining whether clear and unmistakable error is
present in a prior determination: (1) "[e]ither the correct facts,
as they were known at the time, were not before the adjudicator
(i.e., more than a simple disagreement as to how the facts were
weighed or evaluated) or the statutory or regulatory provisions
extant at the time were incorrectly applied," (2) the error must be
"undebatable" and of the sort "which, had it not been made, would
have manifestly changed the outcome at the time it was made," and
(3) a determination that there was clear and unmistakable error
must be based on the record and law that existed at the time of the
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242
(1994).

Service connection may be granted for a disease or injury incurred
in or aggravated by active service in the line of duty. 38 U.S.C.A.
1110 (West 1991).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

8 -

Service connection connotes many factors but basically it means
that the facts, shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service in the Armed Forces, or if preexisting such service,
was aggravated therein. This may be accomplished by affirmatively
showing inception or aggravation during service or through the
application of statutory presumptions.

Each disabling condition shown by a veteran's service records, or
for which he seeks a service connection must be considered on the
basis of the places, types and circumstances of his service as
shown by service records, the official history of each organization
in which he served, his medical records and all pertinent medical
and lay evidence.

Determinations as to service connection will be based on review of
the entire evidence of record, with due consideration to the policy
of the Department of Veterans Affairs to administer the law under
a broad and liberal interpretation consistent with the facts in
each individual case. 38 C.F.R. 3.303(a).

With chronic disease shown as such in service (or within the
presumptive period under 3.307) so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however remote, are service connected,
unless clearly attributable to intercurrent causes.

This rule does not mean that any manifestation of joint pain, any
abnormality of heart action or heart sounds, any urinary findings
of casts, or any cough, in service will permit service connection
of arthritis, disease of the heart, nephritis, or pulmonary
disease, first shown as a clear-cut clinical entity, at some later
date.

For the showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "Chronic." When the disease identity is
established (leprosy, tuberculosis, multiple sclerosis, etc.),
there is no requirement of evidentiary showing of continuity.

9 -

Continuity of symptomatology is required only where the condition
noted during service (or in the presumptive period) is not, in
fact, shown to be chronic or where the diagnosis of chronicity may
be legitimately questioned. When the fact of chronicity in service
is not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b).

(a) Line of duty. Direct service connection may be granted only
when a disability or cause of death was incurred or aggravated in
line of duty, and not the result of the veteran's own willful
misconduct or, for claims filed after October 31, 1990, the result
of his or her abuse of alcohol or drugs.

(b) Willful misconduct. Disability pension is not payable for any
condition due to the veteran's own willful misconduct.

(c) Specific applications; willful misconduct. For the purpose of
determining entitlement to service-connected and nonservice-
connected benefits the definitions in Secs. 3.1 (m) and (n) of this
part apply except as modified within paragraphs (c)(1) through
(c)(3) of this section. The provisions of paragraphs (c)(2) and
(c)(3) of this section are subject to the provisions of Sec. 3.302
of this part where applicable.

(1) Venereal disease. The residuals of venereal disease are not to
be considered the result of willful misconduct. Consideration of
service connection for residuals of venereal disease as having been
incurred in service requires that the initial infection must have
occurred during active service. Increase in service of
manifestations of venereal disease will usually be held due to
natural progress unless the facts of record indicate the increase
in manifestations was precipitated by trauma or by the conditions
of the veteran's service, in which event service connection may be
established by aggravation. Medical principles pertaining to the
incubation period and its relation to the course of the disease;
i.e., initial or acute manifestation, or period and course of
secondary and late residuals manifested, will be considered when
time of incurrence of venereal disease prior to or after entry into
service is at issue.

- 10 -

In the issue of service connection, whether the veteran complied
with service regulations and directives for reporting the disease
and undergoing treatment is immaterial after November 14, 1972, and
the service department characterization of acquisition of the
disease as willful misconduct or as not in line of duty will not
govern.

(2) The simple drinking of alcoholic beverage is not of itself
willful misconduct. The deliberate drinking of a known poisonous
substance or under conditions which would raise a presumption to
that effect will be considered willful misconduct. If, in the
drinking of a beverage to enjoy its intoxicating effects,
intoxication results proximately and immediately in disability or
death, the disability or death will be considered the result of the
person's willful misconduct. Organic diseases and disabilities
which are a secondary result of the chronic use of alcohol as a
beverage, whether out of compulsion or otherwise, will not be
considered of willful misconduct origin. (See Secs. 21.1043,
21.5041, and 21.7051 of this title regarding the disabling effects
of chronic alcoholism for the purpose of extending delimiting
periods under education or rehabilitation programs.)

(3) Drug usage. The isolated and infrequent use of drugs by itself
will not be considered willful misconduct; however, the progressive
and frequent use of drugs to the point of addiction will be
considered willful misconduct. Where drugs are used to enjoy or
experience their effects and the effects result proximately and
immediately in disability or death, such disability or death will
be considered the result of the person's willful misconduct.
Organic diseases and disabilities which are a secondary result of
the chronic use of drugs and infections coinciding with the
injection of drugs will not be considered of willful misconduct
origin. (See paragraph (d) of this section regarding service
connection where disability or death is a result of abuse of
drugs.) Where drugs are used for therapeutic purposes or where use
of drugs or addiction thereto, results from a service-connected
disability, it will not be considered of misconduct origin.

(d) Line of duty; abuse of alcohol or drugs. An injury or disease
incurred during active military, naval, or air service shall not be
deemed to have been incurred in line of duty if such injury or
disease was a result of the abuse of alcohol or drugs by the person
on whose service benefits are claimed. For the purpose of this
paragraph, alcohol abuse means the use of alcoholic beverages over
time, or such excessive use at any one time, sufficient to cause
disability to or death of the user; drug abuse means the use of
illegal drugs (including prescription drugs that are illegally or
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically intended
use, or the use of substances other than alcohol to enjoy their
intoxicating effects. 38 C.F.R. 3.301.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or -is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.";.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3.

The Secretary shall consider all information and lay and medical
evidence of record in a cases before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 4, 114 Stat.
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 5107).

Analysis

There are currently two statutorily authorized means to obtain
reevaluation of a final VA benefits decision.

- 12 -

A final decision disallowing a claim may be revised based upon a
showing of clear and unmistakable error (CUE) in a prior decision
by the Secretary or the Board pursuant to 38 U.S.C.A. 5109A and
7111, or reopened based upon submission of new and material
evidence pursuant to 38 U.S.C.A. 5108. The appellant does not argue
that the RO committed clear and unmistakable error in 1994 so that
means of obtaining reevaluation is not brought to the Board. For
reasons set forth below, the Board finds that new and material
evidence is not required to obtain a reevaluation or review of the
claim denied in 1994. Nor does the Board need to discuss another
potential means of obtaining review discussed in Bailey v. West,
160 F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its
application.

The Board observes that in Hayre v. West, 188 F.3d 1327 (Fed. Cir.
1999) the U.S. Court of Appeals for the Federal Circuit (Circuit
Court) created a nonstatutory means to obtain review of a
previously denied claim, holding that while a breach of the duty to
assist is not the type of error that can provide the basis for a
CUE claim in accordance with this Court's case law, in cases of
grave procedural error RO or Board decisions ire not final for
purposes of direct appeal. Id. at 1333. In Hayre the Circuit Court
held that a breach of the duty to assist in which the VA failed to
obtain pertinent SMRs specifically requested by the claimant and
failed to provide the claimant with notice explaining the
deficiency is a procedural error of, at least, comparable gravity
that vitiates the finality of an RO decision for purposes of direct
appeal.

The Court, interpreting the reach of Hayre in Simmons v. West, 14
Vet. App. 84, 91 (2000), noted that:

Not only do we believe that Hayre does not require that a "garden
variety" breach of VA's duty to assist, in the development of a
claim that is well grounded, be construed as tolling the finality
of an underlying RO decision, but we also believe that it would be
unwise for this Court to extend Hayre to encompass such a duty-to-
assist violation. At some point, there is a need for finality
within the VA claims adjudication process; thus, the tolling of
finality should be reserved for instances of "grave procedural
error"--error that may deprive a claimant of a fair opportunity to
obtain entitlements provided for by law and regulation.

13 -

The Board observes that at the time of the 1994 decision, the scope
of the Secretary's duty to assist concerning the procurement of VA
records and service medical records was clearly defined. There were
specific VA Adjudication Procedure Manual M21-1 provisions at Part
III, paras 5.01 and 5.03(b) and Part IV, para. 18.03(2)(c)
prescribing the steps to be taken to obtain such records. These
provisions were clear authority to guide the RO in 1994 concerning
the procurement of VA and service medical records that were
specifically mentioned. Therefore, the failure to obtain such
records would give rise to a grave procedural error comparable to
that in Hayre.

The Board believes the holding here accords due consideration to
the Court's explanation in Simmons of the relevant factors relied
on by the Circuit Court in Hayre. First, the VA assistance sought
was "specifically requested" regarding specific service medical
records from the 97th General Hospital. They were not directly
referenced in the initial request to the service department and
there does not appear to have been a supplemental request even
though the veteran has mentioned the likely existence of such
treatment records.

VA adjudication procedures required the RO to obtain the 1980 VA
hospital report since, under the circumstances, the veteran was not
required to make a specific request. Second, the lack-of-notice
element present here is such that it may undermine the operation of
the veterans' benefits system by altering its manifestly pro-
claimant character and jeopardizing the veteran's ability to appeal
in what may appear to be a fundamentally unfair manner. The Board
could not locate any follow up request to the veteran regarding the
97th General Hospital treatment although it was alluded to in the
fragmentary service records. Nor did the RO follow up regarding VA
records from the Dallas facility, although it seemed obvious that
more records than reflected in the singular hospital summary were
compiled.

There was clearly notice of a 1980 admission and that other records
had been transferred between VA facilities. The third factor is the
recognition of the particularly vital role that service medical
records can play in determining the question of in-service
incurrence of a disability.

14 -

Notice to the claimant explaining the failure to obtain pertinent
and specifically requested service medical records was deemed
essential to insuring that the RO will adequately develop a
veteran's claim before deciding it on the merits.

The opinion in Simmons noted that VA has substantively defined its
obligation to obtain such records in its Manual M21-1 and recently
recognized the special role of such records and VA's access to them
by referring to VA Veterans Benefits Administration Letter 20-99-60
at 1 (Aug. 30, 1999) (directing all ROs that service medical
records and VA medical center records are to be requested in all
cases and considered to be records in VA custody.

This policy, in view of the Manual M21-1 provisions previously
mentioned, was substantially in effect in 1994 and is authority for
the RO's duty to assist. It was a situation where VA was in control
of evidence necessary to prove his claim. The Court pointed out
that where documents containing certain information are under VA
control (real or constructive), failure to produce them is likely
to frustrate an award of benefits. Simmons, 14 Vet. App. at 89-90.

In summary, the Board holds that Hayre as explained in Tetro v.
Gober, 14 Vet. App. 100 (2000) and Simmons should apply in this
case given its facts so as to render nonfinal the May 1994 RO
decision. Further, there is no applicability of a CUE claim in this
case. The Board is aware that the case could have been remanded
under the precedent established in Ivey v. Derwinski, 2 Vet. App.
320 (1992) but there would potentially remain a question of the
application of the recently enacted Veterans Claims Assistance Act
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000),
which amplifies the duty to notify and assist under section 5103A,
to claims such as the veteran's. There is no doubt about its
application to a claim for service connection that is pending at
the time of its enactment and the Board believes that further
development is necessary to comply with the VCAA as it is currently
interpreted.

- 15 -

ORDER

The May 1994 rating decision, wherein the RO denied entitlement to
service connection for hepatitis, having contained grave procedural
error is nonfinal and new and material evidence is not required to
obtain a reevaluation or review of the claim. To this extent only
the appeal is granted.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994),38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

In light of the Board's decision, there is a need for further
evidentiary development specifically regarding service medical
records and outstanding VA records. In view certain facts that
should appear obvious from the record, the RO must review this case
under the provisions of 38 C.F.R. 3.301 since the veteran's initial
claim was filed after October 1990.

The Board must observe that there has been a significant change in
the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

- 16 -

Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to the
duty to assist, and supercedes the decision of the Court in Morton
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 

Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that VA cannot assist in the development of
a claim that is not well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. VCAA,, Pub. L. No.
106-475, 114 Stat. 2096 (2000). See also Karnas v. Derwinski, 1
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. See VCAA, Pub.
L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) (to be
codified at 38 U.S.C. 5103A). It would be potentially prejudicial
to the appellant if the Board were to proceed to issue a decision
at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993);
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In light of the foregoing, the Board must conclude that the current
record is not adequately developed to allow for an informed
determination of this issue. In accordance with the statutory duty
to assist the appellant in the development of evidence pertinent to
his claim, the case is again REMANDED for the following actions:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 17 -

In this regard, the RO should contact the veteran and request that
he identify the names, addresses, and approximate dates of
treatment for all medical care providers, VA and non-VA, inpatient
and outpatient, who may possess additional records referable to
treatment of his hepatitis. After obtaining any necessary
authorization, the RO should request and associate with the claims
file legible copies of the veteran's complete treatment reports
from all sources identified whose records have not previously been
secured. Regardless of the veteran's response, the RO should secure
all outstanding VA treatment reports.

2. The RO should submit another request for service medical
records, specifically for any records regarding treatment for
hepatitis at the 97th General Hospital, Frankfurt, Germany in 1977
or 1978 as reported by the veteran.

3. The RO should arrange for a VA special gastrointestinal
examination of the veteran by a medical specialist in liver
disorders to determine the nature, extent of severity, and etiology
of any disability of the liver from hepatitis which may be present.
Any further indicated special studies should be conducted.

The claimsfile and a separate copy of this remand must be made
available to and reviewed by the examiner prior and pursuant to
conduction and completion of the examination. The examiner must
annotate the examination report that the claimsfile was intact made
available for review in conjunction with the examination.

18 -                

The examiner should review the veteran's claims folder and provide
an opinion on the degree of probability that any disability from
hepatitis found on examination is related to service, particularly
on the basis of the circumstances reported by the veteran to have
occurred during service.

The examiner should provide a complete rationale for all opinions
and conclusions expressed. Any consultations with other specialists
deemed necessary for a comprehensive evaluation should be obtained.

4. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed.

In particular, the RO should review the requested examination
report and required opinions to ensure that they are responsive to
and in complete compliance with the directives of this remand and
if they are not, the RO should implement corrective procedures.
Stegall v. West, 11 Vet. App. 268 (1998)

5. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed.

In particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

19 -

For further guidance on the processing of this case in light of the
changes in the law, the RO should refer to VBA Fast Letter 00-87
(November 17, 2000), as well as any pertinent formal or informal
guidance that is subsequently provided by the Department,
including, among other things, final regulations and General
Counsel precedent opinions. Any binding and pertinent Court
decisions that are subsequently issued also should be considered.

6. After undertaking any development deemed appropriate in addition
to that specified above, the RO should readjudicate the issue of
entitlement to service connection for hepatitis in accordance with
all applicable law and regulations.

If the benefit sought on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded. Thereafter, the case should be returned to the Board for
final appellate review, if otherwise in order. By this remand, the
Board intimates no opinion as to any final outcome warranted. No
action is required of the veteran until he is notified by the RO;
however, the veteran is hereby notified that failure without good
cause shown to report for a scheduled VA examination may adversely
affect the outcome of his claim. 38 CF.R. 3.655 (2000).

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

20 - 



